                                                                                    Beth-Ann E. Krimsky
                                                                                           PNC Building
                                                                200 East Broward Boulevard, Suite 1800
                                                                         Fort Lauderdale, Florida 33301
                                                                            Direct Phone: 954.527.2427
                                                                               Direct Fax: 954.333.4027
                                                                  Email: beth-ann.krimsky@gmlaw.com


                                         February 27, 2019
Via ECF
The Honorable Judge Sterling Johnson, Jr.
United States District Court
Eastern District of New York
225 Cadman Plaza East
Brooklyn, New York 11201

       Re:     Missry v. Samuel Messinger, America’s Trust Insurance, and ATI Agency, Inc.,
               Case No. 1:18-cv-07226-SJ-LB; Letter-Motion for Extension of Time Pursuant to
               Local Rule 7.1(d)

Dear Judge Johnson:

        The undersigned attorneys represent Defendants Samuel Messinger, America’s Trust
Insurance, and ATI Agency, Inc. (collectively, “Defendants”) in regards to the above-referenced
case pending before this Court. Plaintiffs Carol Missry and Hyman Missry
(collectively, “Plaintiffs”) filed a Complaint alleging, inter alia, that Defendants somehow
violated the Telephone Consumer Protection Act, 47 U.S.C. § 227 et seq. (“TCPA”).
Defendants’ response to Plaintiff’s Complaint was initially due on Friday, February 1, 2019.
Defendants filed a stipulated Letter-Motion with the Court requesting an extension of time to
respond to Plaintiff’s Complaint until Monday, March 4, 2019. This Court granted the Parties’
stipulation as to Defendants’ first request for extension of time.

         Since this Court granted the Parties’ stipulation as to Defendants’ initial extension of time
to respond to Plaintiff’s Complaint, the Parties have been involved in discussions to potentially
resolve this matter altogether without the need for further court intervention or the expense of
additional resources by the Parties. At this time, the Parties wish to continue to engage in the
litigation of this dispute such that Defendants now need to focus their efforts to accurately file a
response to Plaintiff’s Complaint.

        Accordingly, this Letter-Motion pursuant to Local Rule 7.1(d) is to advise this Court that
the undersigned attorneys met and conferred with counsel for Plaintiffs and stipulated and agreed
that Defendants can file their response to Plaintiff’s Complaint on or before Thursday, March 14,
2019. This extension of time would affect the following deadlines: (1) the deadline of
Wednesday, March 6, 2019, for the Parties to exchange their Rule 26(a)(1) Initial Disclosures
and file a 26(f) Meeting Report; and (2) the Initial Conference scheduled for Tuesday, March 12,
2019, at 10:30 a.m. Accordingly, the Parties respectfully request this Court extend the above-
referenced deadlines by a minimum of ten (10) days in tandem with Defendants’ requested
deadline to file their response to Plaintiff’s Complaint of Thursday, March 14, 2019.
Letter-Motion for Extension of Time
Case No. 1:18-cv-07226-SJ-LB
Page 2 of 2

        Wherefore, Defendants respectfully request entry into the record of the instant letter
endorsing a deadline of Thursday, March 14, 2019, for all Defendants to respond to or otherwise
move with respect to Plaintiffs’ Complaint. Additionally, the Parties respectfully request this
Court extend the deadlines for the Parties to exchange their Rule 26(a)(1) Initial Disclosures and
file a 26(f) Meeting Report, and the Initial Conference by a minimum of ten (10) days in tandem
with Defendants’ requested deadline to file their response to Plaintiff’s Complaint of
Thursday, March 14, 2019. This is Defendants’ second request for an extension of time to
respond to Plaintiff’s Complaint, is made in good faith, and Plaintiffs do not oppose Defendants’
request for such brief extension of time.

                                                    Respectfully Submitted,
                                                    GREENSPOON MARDER LLP

                                                    /s/ Beth-Ann E. Krimsky

                                                    Beth-Ann E. Krimsky


cc: All Counsel of Record (via CM/ECF)
